WILLIAMS, Justice
(dissenting).
I am in accord with the majority opinion with respect to the quantum of proof required to impeach an officer’s return showing service of citation, but do not feel that the evidence here warrants the court to set aside the jury’s verdict which found “from a preponderance of the evidence that defendants were not served with citation” and -render judgment for plaintiffs.
Seven years elapsed between the date of judgment and the present action to revive same. The long wait to enforce the original judgment and obtain possession unexplained, as here, lends support to defendants’ claim that they had not been served. It is not in keeping with human nature for a couple, as here, to sit idly by and permit their home to be taken away from them without some type of contest. Defendants in answering the present action alleged that plaintiff is claiming title to their homestead “under and by virtue of a purported sale under a writ of execution for costs issued out of cause No. 7463 * * *
rendered on September 28, 1937, and that the debt for which said purported sale was made of their homestead is prohibited by the Constitution of Texas, * * * a defense which they would have urged if they had been served.”
A development of the matters indicated, together with the whereabouts of defendant’s wife on the date of the alleged service, all bearing on the issue of corroboration, should warrant a reversal of the . judgment and a remand of the case that justice may be had.